Exhibit 10.1

EXECUTIVE SEVERANCE BENEFITS AGREEMENT

This EXECUTIVE SEVERANCE BENEFITS AGREEMENT (the “Agreement”) is entered into
this 26th day of November, 2007 (the “Effective Date”), between EDWARD F.
SCHNIPPER, M.D. (“Executive”) and NOVACEA, INC. (the “Company”). This Agreement
is intended to provide Executive with the compensation and benefits described
herein upon the occurrence of specific events. Certain capitalized terms used in
this Agreement are defined in Article 6.

The Company and Executive hereby agree as follows:

ARTICLE 1.

SCOPE OF AND CONSIDERATION FOR THIS AGREEMENT

1.1 Position and Duties. Effective November 26, 2007, Executive shall be
employed by the Company as Chief Medical Officer and will report directly to the
Chief Executive Officer of the Company (“CEO”).

1.2 Restrictions. During his employment by the Company, Executive agrees to the
best of his ability and experience that he will at all times loyally and
conscientiously perform all of the duties and obligations required of and from
him as Chief Medical Officer of the Company. During the term of his employment,
except as otherwise permitted under the Company’s corporate governance,
employment or other applicable policies, Executive further agrees that (i) he
will devote substantially all of his business time and attention to the business
of the Company, (ii) the Company will be entitled to all of the benefits and
profits arising from or incident to all work, services and advice performed for
or on behalf of the Company, (iii) Executive will not render commercial or
professional services of any nature to any person or organization that
interferes with Executive’s ability to carry out his duties as Chief Medical
Officer of the Company, whether or not for compensation, without the prior
written consent of the Board, and (iv) Executive will not directly or indirectly
engage or participate in any business that is competitive in any manner with the
business of the Company without the prior written consent of the Board. Nothing
in this Agreement will prevent Executive from accepting speaking or presentation
engagements in exchange for honoraria or from service on boards of charitable
organizations or otherwise participating in civic, charitable or fraternal
organizations, or from owning no more than one percent (1%) of the outstanding
equity securities of a corporation whose stock is listed on a national stock
exchange.

1.3 Patent, Copyright and Nondisclosure Agreement. Executive acknowledges and
agrees that he has previously executed and delivered, or on the date hereof will
execute and deliver, to an officer of the Company the Company’s Patent,
Copyright and Nondisclosure Agreement (the “Nondisclosure Agreement”).

1.4 Confidentiality of Terms. Executive agrees to follow the Company’s strict
policy that employees must not disclose, either directly or indirectly, any
information that has not been disclosed by the Company, including any of the
terms of this Agreement, regarding salary, bonuses, or stock purchase or option
allocations to any person, including other employees of the Company; provided,
however, that Executive may discuss such terms with members of his



--------------------------------------------------------------------------------

immediate family and any legal, tax or accounting specialists who provide
Executive with individual legal, tax or accounting advice, and Executive may
discuss such terms with other employees of the Company on a need to know basis
if required to carry out Executive’s duties as Chief Medical Officer of the
Company or at the request of the Board.

1.5 Benefits Upon Change of Control and Employment Termination. The Company and
Executive wish to set forth the compensation and benefits which Executive shall
be entitled to receive in the event of a Change of Control or if Executive’s
employment with the Company is terminated under the circumstances described
herein.

1.6 Consideration. The duties and obligations of the Company to Executive under
this Agreement shall be in consideration for Executive’s employment with the
Company, the duties and obligations of Executive to the Company under this
Agreement, including under the Nondisclosure Agreement, and Executive’s
execution of a release in accordance with Section 5.1 hereof.

1.7 Prior Agreement. This Agreement shall supersede any other agreement, whether
written or oral, relating to severance benefits in the event of Executive’s
severance from employment.

ARTICLE 2.

OPTION ACCELERATION

2.1 Change of Control Option Acceleration. In the event of a Change of Control,
the vesting and/or exercisability of Executive’s Stock Awards shall be
accelerated automatically immediately prior to the effective date of such Change
of Control as to fifty percent (50%) of the unvested shares subject to such
Stock Awards. For the avoidance of doubt, the fifty percent (50%) of shares
subject to acceleration of vesting described in this Section 2.1 shall be
limited to the portion of Executive’s outstanding Stock Awards that is unvested
as of the date of the accelerated vesting.

2.2 Option Acceleration Upon Covered Termination In Connection with Change of
Control. In the event of a Covered Termination of Executive’s employment during
a Change of Control Benefits Period, the vesting and/or exercisablity of each of
Executive’s outstanding Stock Awards shall be accelerated automatically
immediately prior to the effective date of the Change of Control as to 100% of
the shares subject to the Stock Award.

ARTICLE 3.

SEVERANCE BENEFITS

3.1 Severance Benefits. A Covered Termination of Executive’s employment that
occurs other than during a Change of Control Benefits Period entitles Executive
to receive the benefits set forth in this Section 3.1.

(a) Base Salary. The Company shall pay to Executive an amount equal to twelve
(12) months’ Base Salary. Subject to Section 3.3 hereof, the severance amount
contemplated by this Section 3.1(a) shall be paid over the twelve (12)-month
period commencing on the date of termination in equal monthly installments and
shall be subject to all required tax and other applicable withholding.

 

2



--------------------------------------------------------------------------------

(b) Bonus. The Company shall pay to Executive an amount equal to the sum of
(i) any earned (without regard to whether Executive was employed on the date of
payment), but unpaid bonus for the fiscal year preceding the fiscal year during
which the Covered Termination occurs, (ii) an amount equal to one hundred
percent (100%) of Executive’s target annual bonus for the fiscal year during
which the Covered Termination occurs, prorated to reflect the actual period of
service completed by Executive during the fiscal year through the date of
termination, and (iii) an amount equal to fifty percent (50%) of Executive’s
target annual bonus for the fiscal year during which the Covered Termination
occurs, with such bonus determined based on deemed achievement of all of the
performance objectives for such fiscal year. Subject to Section 3.3 hereof, the
amounts contemplated by Sections 3.1(b)(i) and (ii) shall be paid in cash in a
lump sum within thirty (30) days following the date of termination and shall be
subject to all required tax and other applicable withholding. Subject to
Section 3.3 hereof, the severance benefits contemplated by this
Section 3.1(b)(iii) shall be paid in cash over the six (6)-month period
commencing on the date of termination in equal monthly installments and shall be
subject to all required tax and other applicable withholding.

3.2 Change of Control Severance Benefits. A Covered Termination of Executive’s
employment during a Change of Control Benefits Period entitles Executive to
receive the benefits set forth in this Section 3.2.

(a) Base Salary. The Company shall pay to Executive an amount equal to twelve
(12) months’ Base Salary. Subject to Section 3.3 hereof, the severance benefit
contemplated by this Section 3.2(a) shall be paid in cash in a lump sum within
thirty (30) days following the Covered Termination and shall be subject to all
required tax and other applicable withholding.

(b) Bonus. The Company shall pay to Executive an amount equal to the sum of
(i) any earned (without regard to whether Executive was employed on the date of
payment), but unpaid bonus for the fiscal year preceding the fiscal year during
which the Covered Termination occurs, (ii) an amount equal to one hundred
percent (100%) of Executive’s target annual bonus for the fiscal year during
which the Covered Termination occurs, prorated to reflect the actual period of
service completed by Executive during the fiscal year through the date of
termination, and (iii) an amount equal to fifty percent (50%) of Executive’s
target annual bonus for the fiscal year during which the Covered Termination
occurs, with such bonus determined based on deemed achievement of all of the
performance objectives for such fiscal year. Subject to Section 3.3 hereof, the
severance benefits contemplated by this Section 3.2(b) shall be paid in cash in
a lump sum within thirty (30) days following the Covered Termination and shall
be subject to all required tax and other applicable withholding.

(c) No Duplication of Benefits. The payments and benefits provided for in this
Section 3.2 shall only be payable in the event of a Covered Termination of
Executive’s employment during a Change of Control Benefits Period. In the event
of a Covered Termination of Executive’s employment other than during a Change
Control Benefits Period, then Executive shall receive the payments and benefits
described in Section 3.1 hereof and shall not be eligible to receive any of the
payments and benefits described in this Section 3.2.

 

3



--------------------------------------------------------------------------------

3.3 Timing of Payments. The payments contemplated in Sections 3.1 and 3.3 hereof
shall be paid at such times as are provided therein; provided, however, that, in
the event that Executive is considered a “Specified Employee” as defined in
proposed or final Treasury Regulations promulgated under Section 409A (“Section
409A”) of the Code, and payments under Sections 3.1 or 3.2 hereof are considered
“deferred compensation” under Section 409A, the payment shall be delayed for six
months, in which event Executive shall receive on the first business day that is
at least six months and one day after the date of termination a lump sum equal
to all payments otherwise due during such six month period pursuant to Sections
3.1 and 3.2 hereof, along with interest at a floating rate equal to LIBOR from
the date such payments were otherwise due to the date of payment.

3.4 Other Terminations. If Executive’s employment is terminated by the Company
for Cause, by Executive other than pursuant to a Constructive Termination or as
a result of Executive’s death or disability, the Company shall not have any
other or further obligations to Executive under this Agreement (including any
financial obligations) except that Executive shall be entitled to receive
(a) Executive’s fully earned but unpaid base salary, through the date of
termination at the rate then in effect, and (b) all other amounts or benefits to
which Executive is entitled under any compensation, retirement or benefit plan
or practice of the Company at the time of termination in accordance with the
terms of such plans or practices, including, without limitation, any
continuation of benefits required by federal COBRA law or applicable law. In
addition, subject to the provisions of the Company’s equity compensation plans
and the terms of Executive’s Stock Awards, if Executive’s employment is
terminated by the Company for Cause, by Executive other than pursuant to a
Constructive Termination or as a result of Executive’s death or disability, all
vesting of Executive’s unvested Stock Awards previously granted to him by the
Company shall cease and none of such unvested Stock Awards shall be exercisable
following the date of such termination. The foregoing shall be in addition to,
and not in lieu of, any and all other rights and remedies that may be available
to the Company under the circumstances, whether at law or in equity.

3.5 Mitigation. Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
or by any retirement benefits received by Executive after the date of the
Covered Termination.

3.6 Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein or in the Company’s equity
compensation plans and the terms of Executive’s Stock Awards, all of Executive’s
rights to salary, severance, benefits, bonuses and other amounts hereunder (if
any) accruing after the termination of Executive’s employment shall cease upon
such termination. In the event of a termination of Executive’s employment with
the Company, Executive’s sole remedy shall be to receive the payments and
benefits described in this Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE 4.

RESTRICTIVE COVENANTS

4.1 Non-Solicitation. In further consideration of the duties and obligations of
the Company to Executive hereunder, Executive acknowledges that during the
course of his employment with the Company, Executive will become familiar with
the Company’s trade secrets and with other confidential information concerning
the Company and that Executive’s services shall be of special, unique and
extraordinary value to the Company; and, therefore, Executive agrees that,
during the one-year period commencing on the date of termination of Executive’s
employment for any reason (the “Restricted Period”), Executive shall not,
directly or indirectly, through another person or entity, (i) induce, solicit,
encourage or attempt to induce, solicit or encourage any employee of the Company
to leave the employ of the Company, or in any way interfere with the
relationship between the Company and any employee thereof; or (ii) induce,
solicit or encourage or attempt to induce, solicit or encourage any customer,
supplier, licensee, licensor, franchisee or other business relation of the
Company to cease doing business with the Company, or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation of the Company.

4.2 Modification of Covenants. If, at the time of enforcement of any of the
covenants contained in Section 4.1 hereof, a court of competent jurisdiction
shall hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.

ARTICLE 5.

LIMITATIONS AND CONDITIONS ON BENEFITS

5.1 Release Prior to Payment of Benefits. Upon the occurrence of a Covered
Termination of Executive’s employment, and prior to the payment of any benefits
under this Agreement on account of such Covered Termination, Executive shall
execute a release (the “Release”) in the form attached hereto and incorporated
herein as Exhibit A or Exhibit B, as applicable. Such Release shall specifically
relate to all of Executive’s rights and claims in existence at the time of such
execution and shall confirm Executive’s obligations under the Nondisclosure
Agreement. It is understood that, as specified in the applicable Release,
Executive has a certain number of calendar days to consider whether to execute
such Release, and Executive may revoke such Release within seven (7) calendar
days after execution. In the event Executive does not execute such Release
within the applicable period, or if Executive revokes such Release within the
subsequent seven (7) day period, no benefits shall be payable under this
Agreement.

5.2 Termination of Benefits. Benefits under this Agreement shall terminate
immediately if Executive, at any time, violates any proprietary information or
confidentiality obligation to the Company, including, without limitation, the
Nondisclosure Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE 6.

DEFINITIONS

For purposes of the Agreement, the following terms are defined as follows:

6.1 “Base Salary” means Executive’s annual base salary as in effect during the
last regularly scheduled payroll period immediately preceding the Covered
Termination.

6.2 “Board” means the Board of Directors of the Company.

6.3 “Cause” means that, in the reasonable determination of the Company,
Executive:

(a) has committed an act of fraud or embezzlement or has intentionally committed
some other illegal act that has a material adverse impact on the Company or any
successor or parent or subsidiary thereof;

(b) has been convicted of, or entered a plea of “guilty” or “no contest” to, a
felony which causes or may reasonably be expected to cause substantial economic
injury to or substantial injury to the reputation of the Company or any
subsidiary or affiliate of the Company;

(c) has made any unauthorized use or disclosure of confidential information or
trade secrets of the Company or any successor or parent or subsidiary thereof
that has a material adverse impact on any such entity;

(d) has committed any other intentional misconduct that has a material adverse
impact on the Company or any successor or parent or subsidiary thereof, or

(e) has intentionally refused or intentionally failed to act in accordance with
any lawful and proper direction or order of the Board or the appropriate
individual to whom Executive reports, provided such direction is not materially
inconsistent with Executive’s customary duties and responsibilities.

6.4 “Change of Control” means and includes each of the following:

(a) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Exchange
Act) of “beneficial ownership” (as determined pursuant to Rule 13d-3 under the
Exchange Act) of securities entitled to vote generally in the election of
directors (“voting securities”) of the Company that represent fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
voting securities, other than:

(i) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or

 

6



--------------------------------------------------------------------------------

(ii) an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company;

Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this Section: an
acquisition of the Company’s securities by the Company that causes the Company’s
voting securities beneficially owned by a person or group to represent fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities; provided, however, that if a person or group
shall become the beneficial owner of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding voting securities by reason of
share acquisitions by the Company as described above and shall, after such share
acquisitions by the Company, become the beneficial owner of any additional
voting securities of the Company, then such acquisition shall constitute a
Change of Control; or

(b) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 6.4(a)
or Section 6.4(c)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(c) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in a
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii) after which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (ii) as beneficially owning fifty percent (50%) or
more of combined voting power of the Successor Entity solely as a result of the
voting power held in the Company prior to the consummation of the transaction;
or

 

7



--------------------------------------------------------------------------------

(d) the Company’s stockholders approve a liquidation or dissolution of the
Company.

Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if: (i) it constitutes the Company’s initial public offering of its
securities; or (ii) it is a transaction effected primarily for the purpose of
financing the Company with cash (as determined by the Board in its discretion
and without regard to whether such transaction is effectuated by a merger,
equity financing or otherwise). The Board shall have full and final authority,
which shall be exercised in its discretion, to determine conclusively whether a
Change of Control of the Company has occurred pursuant to the above definition,
and the date of the occurrence of such Change of Control and any incidental
matters relating thereto.

6.5 “Change of Control Benefits Period” means the period commencing on the 180th
day immediately preceding the effective date of a Change of Control and ending
the last day of the 12-month period following the Change of Control.

6.6 “Code” means the Internal Revenue Code of 1986, as amended from time to time
and the Treasury Regulations thereunder.

6.7 “Company” means Novacea, Inc., a Delaware corporation, or, following a
Change of Control, the surviving entity resulting from such transaction.

6.8 “Constructive Termination” means that Executive voluntarily terminates
employment after any of the following are undertaken without Executive’s express
written consent:

(a) the removal of or a material reduction in the nature or scope of Executive’s
responsibilities, or the assignment to Executive of duties that are materially
inconsistent with Executive’s position other than a change in reporting
relationship;

(b) a change in Executive’s direct reporting relationship so that Executive no
longer reports directly to the CEO;

(c) a reduction in Executive’s base salary;

(d) a reduction in Executive’s target bonus; or

(e) a relocation of Executive’s place of employment by more than thirty
(30) miles from such Executive’s place of employment on the Effective Date.

The termination of Executive’s employment as a result of Executive’s death or
disability will not be deemed to be a Constructive Termination.

6.9 “Covered Termination” means an Involuntary Termination Without Cause or a
Constructive Termination.

6.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

8



--------------------------------------------------------------------------------

6.11 “Involuntary Termination Without Cause” means Executive’s dismissal or
discharge other than for Cause. The termination of Executive’s employment as a
result of Executive’s death or disability will not be deemed to be an
Involuntary Termination Without Cause.

6.12 “Stock Awards” means all stock options, restricted stock and such other
awards granted pursuant to the Company’s stock option and equity incentive award
plans or agreements and any shares of stock issued upon exercise thereof.

ARTICLE 7.

GENERAL PROVISIONS

7.1 Employment Status. This Agreement does not constitute a contract of
employment or impose upon Executive any obligation to remain as an employee, or
impose on the Company any obligation (a) to retain Executive as an employee,
(b) to change the status of Executive as an at-will employee, or (c) to change
the Company’s policies regarding termination of employment.

7.2 Notices. Any notices provided hereunder must be in writing, and such notices
or any other written communication shall be deemed effective upon the earlier of
personal delivery (including personal delivery by facsimile) or the third day
after mailing by first class mail to the Company at its primary office location
and to Executive at Executive’s address as listed in the Company’s payroll
records. Any payments made by the Company to Executive under the terms of this
Agreement shall be delivered to Executive either in person or at the address as
listed in the Company’s payroll records.

7.3 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

7.4 Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

7.5 Arbitration. Any dispute, claim or controversy based on, arising out of or
relating to Executive’s employment or this Agreement shall be settled by final
and binding arbitration in San Mateo County, California, before a single neutral
arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes (the “Rules”) of the American Arbitration Association, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction. Arbitration may be compelled pursuant to the California
Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the parties are
unable to agree upon an arbitrator, one shall be appointed by the AAA in
accordance with its Rules. Each party shall

 

9



--------------------------------------------------------------------------------

pay the fees of its own attorneys, the expenses of its witnesses and all other
expenses connected with presenting its case; however, Executive and the Company
agree that, to the extent permitted by law, the arbitrator may, in his
discretion, award reasonable attorneys’ fees to the prevailing party. Other
costs of the arbitration, including the cost of any record or transcripts of the
arbitration, AAA’s administrative fees, the fee of the arbitrator, and all other
fees and costs, shall be borne by the Company. This Section 7.5 is intended to
be the exclusive method for resolving any and all claims by the parties against
each other for payment of damages under this Agreement or relating to
Executive’s employment; provided, however, that neither this Agreement nor the
submission to arbitration shall limit the parties’ right to seek provisional
relief, including, without limitation, injunctive relief, in any court of
competent jurisdiction pursuant to California Code of Civil Procedure § 1281.8
or any similar statute of an applicable jurisdiction. Seeking any such relief
shall not be deemed to be a waiver of such party’s right to compel arbitration.
Both Executive and the Company expressly waive their right to a jury trial.
Pursuant to California Civil Code Section 1717, each party warrants that it was
represented by counsel in the negotiation and execution of this Agreement,
including the attorneys’ fees provision herein.

7.6 Complete Agreement. This Agreement, including Exhibit A and Exhibit B,
constitutes the entire agreement between Executive and the Company and is the
complete, final, and exclusive embodiment of their agreement with regard to this
subject matter, wholly superseding all written and oral agreements with respect
to severance benefits to Executive in the event of employment termination. It is
entered into without reliance on any promise or representation other than those
expressly contained herein. Notwithstanding anything herein to the contrary,
this Agreement shall not supersede any indemnification agreement between
Executive and the Company.

7.7 Amendment or Termination of Agreement. This Agreement may be changed or
terminated only upon the mutual written consent of the Company and Executive.
The written consent of the Company to a change or termination of this Agreement
must be signed by an executive officer of the Company after such change or
termination has been approved by the Board.

7.8 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

7.9 Headings. The headings of the Articles and Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

7.10 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, and the Company, and any surviving
entity resulting from a Change of Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company, and their respective successors, assigns,
heirs, executors and administrators, without regard to whether or not such
person actively assumes any rights or duties hereunder; provided, however, that
Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of the Company, which consent shall not be
withheld unreasonably.

 

10



--------------------------------------------------------------------------------

7.11 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California, without regard to such state’s conflict of laws rules.

7.12 Non-Publication. The parties mutually agree not to disclose publicly the
terms of this Agreement except to the extent that disclosure is mandated by
applicable law or regulation or to their respective advisors (e.g., attorneys,
accountants).

7.13 Construction of Agreement. In the event of a conflict between the text of
the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.

7.14 Code Section 409A. The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and the
parties agree to use their best efforts to achieve timely compliance with,
Section 409A, and the Department of Treasury Regulations and other interpretive
guidance issued thereunder, including, without limitation, any such regulations
or other guidance that may be issued after the Effective Date. Notwithstanding
any provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder would otherwise be taxable to
Executive under Section 409A, the Company may adopt such limited amendments to
this Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company reasonably determines are
necessary or appropriate to comply with the requirements of Section 409A and
thereby avoid the application of penalty taxes under such Section.

(SIGNATURE PAGE FOLLOWS)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date written above.

 

NOVACEA, INC.     EDWARD F. SCHNIPPER, M.D. By:   /s/ John P. Walker     /s/
Edward F. Schnipper, M.D. Name:  

John P. Walker

      Title:  

CEO

     

Exhibit A: Release (Individual Termination)

Exhibit B: Release (Group Termination)

 

12



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

(INDIVIDUAL TERMINATION)

Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement (the “Agreement”) which I have executed and of
which this Release is a part.

I hereby confirm my obligations under the Company’s Patent, Copyright and
Nondisclosure Agreement.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1866 and 1867; Title VII of the Civil Rights
Act of 1964, as amended; the federal Civil Rights and Women’s Equity Act of
1991; Sections 1981 through 1988 of Title 42 of the Unites States Code, as
amended; the federal Occupational Safety and Health Act of 1970; the
Consolidated Omnibus Budge Reconciliation Act of 1985; the federal Family and
Medical Leave Act of 1992; the Federal Worker Adjustment and Retraining
Notification Act of 1988; the federal Vocational Rehabilitation Act of 1973; the
federal Equal Pay Act of 1963; the federal Fair Labor Standards Act; the
National Labor Relations Act, as amended; the federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; the
California

 

1



--------------------------------------------------------------------------------

Workers’ Compensation Act; the California Unruh and Ralph Civil Rights Act; the
California Alcohol and Drug Rehabilitation Law; the California Equal Pay Law;
tort law; contract law; statutory law; common law; wrongful discharge;
discrimination; fraud; defamation; emotional distress; and breach of the implied
covenant of good faith and fair dealing; provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to the Company’s indemnification obligation
pursuant to agreement or applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney of my choice prior to executing this Release; (C) I
have twenty-one (21) days to consider this Release (although I may choose to
voluntarily execute this Release earlier); (D) I have seven (7) days following
the execution of this Release by the parties to revoke the Release; and (E) this
Release shall not be effective until the date upon which the revocation period
has expired, which shall be the eighth day after this Release is executed by me.
I hereby understand that the revocation contemplated in this paragraph shall not
be effective unless it is in writing and signed by me and received by the
Company prior to the expiration of the revocation period. I further acknowledge
that I have read this Release carefully and completely understand each of the
terms of this Release.

 

EDWARD F. SCHNIPPER, M.D. Date:     

 

2



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

(GROUP TERMINATION)

Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement (the “Agreement”) which I have executed and of
which this Release is a part.

I hereby confirm my obligations under the Company’s Patent, Copyright and
Nondisclosure Agreement.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1866 and 1867; Title VII of the Civil Rights
Act of 1964, as amended; the federal Civil Rights and Women’s Equity Act of
1991; Sections 1981 through 1988 of Title 42 of the Unites States Code, as
amended; the federal Occupational Safety and Health Act of 1970; the
Consolidated Omnibus Budge Reconciliation Act of 1985; the federal Family and
Medical Leave Act of 1992; the Federal Worker Adjustment and Retraining
Notification Act of 1988; the federal Vocational Rehabilitation Act of 1973; the
federal Equal Pay Act of 1963; the federal Fair Labor Standards Act; the
National Labor Relations Act, as amended; the federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; the
California

 

1



--------------------------------------------------------------------------------

Workers’ Compensation Act; the California Unruh and Ralph Civil Rights Act; the
California Alcohol and Drug Rehabilitation Law; the California Equal Pay Law;
tort law; contract law; statutory law; common law; wrongful discharge;
discrimination; fraud; defamation; emotional distress; and breach of the implied
covenant of good faith and fair dealing; provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to the Company’s indemnification obligation
pursuant to agreement or applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney of my choice prior to executing this Release; (C) I
have forty-five (45) days to consider this Release (although I may choose to
voluntarily execute this Release earlier); (D) I have seven (7) days following
the execution of this Release by the parties to revoke the Release; (E) this
Release shall not be effective until the date upon which the revocation period
has expired, which shall be the eighth day after this Release is executed by me.
I hereby understand that the revocation contemplated in this paragraph shall not
be effective unless it is in writing and signed by me and received by the
Company prior to the expiration of the revocation period. I further acknowledge
that I have read this Release carefully and completely understand each of the
terms of this Release; and, as required by ADEA, that I have received with this
Release a detailed list of the job titles and ages of all employees who were
terminated in this group termination and the ages of all employees of the
Company in the same job classification or organizational unit who were not
terminated.

 

EDWARD F. SCHNIPPER, M.D. Date:     

 

2